Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2018                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

  153828 (80)                                                                                              Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 153828
                                                                   COA: 324018
                                                                   Wayne CC: 14-000152-FC
  THEODORE PAUL WAFER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 9,
  2018 order is considered, and it appearing to this Court that the case of People v Davis
  (Docket No. 156406) is pending on appeal before this Court and that the decision in that
  case may resolve an issue raised in the present motion for reconsideration, we ORDER
  that the motion for reconsideration be held in ABEYANCE pending the decision in that
  case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2018
         t0419
                                                                              Clerk